Chief Justice Damron delivered the opinion of the court: The record in this case consists of the complaint, stipulation of facts and waiver of the right to file a statement, brief and argument by the respective parties hereto. The complaint states that George McClellan Bennett was employed by the respondent as a Refund Investigator in the Motor Fuel Tax Division, Department of Finance, and had been so employed since June 1, 1941, and on the 30th day of December 1941, at about 4:00 o ’clock P. M., he was injured by reason of an accident sustained while working under the specific instructions of the director of said department. That the location of the accident in which he was injured was about a mile and a half south of Fairview on State Route No. 97, Fulton County, Illinois, and that he was taken to the Graham Hospital in Canton where he died on January 2,1942 as a result of the injuries sustained. That at the time of the accident, which caused his death, the said George McClellan Bennett was returning from Media, Illinois, where he had made an investigation for the respondent and while enroute to Canton, Illinois, the automobile which he was driving skidded and collided with another automobile on said highway. That the employee’s salary at the date of the injury was at the rate of $175.00 per month, plus necessary traveling and living expenses while on duty. That he received the following injuries: a skull fracture, and crushing injuries to the chest, which according to the verdict of the coroner’s jury caused his death. That medical, surgical and hospital treatment expenses have been incurred because of such injuries for which the respondent has not assumed responsibility, viz:. Graham Hospital Association $43.38; Coleman Clinic $22.00; and Nursing Services $35.00. That no compensation payments were paid by the respondent and that the deceased had received no salary or wages since the injury. That claimants claim compensation as follows: (a) $100.48 for medical care and attendance; (b) $4,895.00 as compensation for death of employee. That notice of the accident was served upon the Department of Finance of the State of Illinois on December 31, 1941. That the deceased was fifty-one years of age at the time of the injury and left surviving him one child, namely Alice Bennett, aged twelve years and Letha Bennett, his widow, aged forty-eight years, the claimants herein. The facts in this case have been stipulated and are in accordance with the facts as set out in the claimants’ complaint. Upon consideration of all the facts in the record we are of the opinion as follows: 1. That at the time of the accident in question on December 30, 1941, claimants ’ intestate and the respondent were both operating under and bound by the provisions of the Workmen’s Compensation Act. 2. That on said date claimants’ intestate sustained an accidental injury which arose out of and in the course of his employment which resulted in his death. 3. That notice of the accident was given to said respondent and claim for compensation on account thereof was made within the time required by the provisions of Section (24) of said Act. 4. That claimants’ intestate’s annual earnings during the year next preceding the injury were $2,100.00, and that his average weekly wages were $40.38, making his compensation rate $20.19. 5. That claimants’ intestate at the time of his death was fifty-one years of age, was married, and had one child under the age of sixteen years. 6. That claimants’ intestate incurred hospital, nursing and medical services in the sum of $100.38 as follows: Graham Hospital Association $43.38; Pauline Maher, Nursing Services $14.00; Mary I. Wilcoxon, Nursing Services $21,00; Coleman Clinic for Medical Services $22.00, and that no part of said necessary expenses have been paid by the respondent. An award is therefore hereby made in favor of claimant, Letha Dennett, as the surviving- widow of George McClellan Be'nnett, deceased, and Alice Bennett, daughter of said deceased for the sum of $4,895.00 payable at the rate of $20.19 per week from the second day of January 1942. Of said sum, $899.90 has accrued to the 10th day of November 1942, and is payable at the present time in a lump sum. The balance of $3,995.10 is payable in 197 weekly payments of $20.19 each, and one final payment of $17.67. In addition to the foregoing a further award is hereby made to claimant for the use of the following creditors: Graham Hospital Association, $43.38; Pauline Maher, $14.00; Mary I. Wilcoxon, $21.00; and Coleman Clinic, $22.00 for services rendered to said injured employee, payable at once in a lump sum to the respective creditors, making a total award in the sum of $4,995.38, payable as above indicated. . This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable fromythe appropriation from the General Revenue Fund in the manner provided for in such Act.